Citation Nr: 1738711	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for asbestosis for the period prior to June 29, 2016.

2.  Entitlement to a compensable evaluation for asbestosis for the period from June 29, 2016.

3.  Entitlement to service connection for subpleural pulmonary nodules.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1962.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to June 29, 2016, asbestosis was not productive of FVC or DLCO (SB) of 80 percent predicted or less, of maximum exercise capacity of 20 milliliters per kilogram per minute or less of oxygen consumption with cardiorespiratory limitation, or of cor pulmonale or pulmonary hypertension, and did not require outpatient oxygen therapy.

2.  For the period from June 29, 2016, asbestosis was productive of FVC less than 50 percent predicted.

3.  Subpleural pulmonary nodules are not related to service.

4.  An acquired psychiatric disability is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for asbestosis, prior to June 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

2.  The criteria for an evaluation of 100 percent for asbestosis, from June 29, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

3.  The criteria for service connection for subpleural pulmonary nodules have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disability, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Asbestosis

The Veteran claims an initial compensable evaluation for asbestosis.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6833, which refers to the General Rating Formula for Interstitial Lung Disease.  Under this formula, a 10 percent rating is warranted for forced vital capacity (FVC) of 75 to 80 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 milliliters per kilogram per minute of oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted; DLCO (SB) less than 40 percent predicted; maximum exercise capacity less than 15 milliliters per kilogram per minute of oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or asbestosis requiring outpatient oxygen therapy.  

In an April 2014 statement, the Veteran reported that he experiences discomfort when he breathes hard.  He also reported back pain and a chronic congestive cough.

The Veteran underwent a VA examination in June 2014.  The examiner diagnosed asbestosis and ordered testing to determine its severity.  Such testing occurred in July 2014, which showed normal spirometry, no bronchodilator response, and normal DLCO.  Specifically, FVC was 85 percent predicted and DLCO (SB) was 108 percent predicted.  In a September 2014 addendum, the examiner interpreted normal pulmonary function tests with no objective loss of pulmonary function.

In his September 2015 notice of disagreement, the Veteran reported shortness of breath and chronic coughing.

VA treatment records reflect that in May 2016 the Veteran was diagnosed with intermittent cough with a history of asbestosis.  A June 2016 CT-scan showed a pulmonary nodule and bilateral pleural calcifications with evidence of prior asbestos exposure but no evidence of asbestosis.

Private treatment records reflect that on June 29, 2016, the Veteran reported shortness of breath with back and chest pain.  His physician noted that pulmonary function tests had deteriorated since 2014 with significant loss in FVC, forced expiratory flow rate during the middle half of FVC, and total lung capacity, with loss in diffusion from 108 percent to 44 percent.  He was diagnosed with rapidly deteriorating pulmonary function and known asbestosis.

The Veteran underwent another VA examination in January 2017.  He reported chronic cough as well as dyspnea on light to moderate exertion, going up one flight of stairs, or walking fast.  He was not on any medication or therapy for his condition.  A chest x-ray showed no acute disease, right side calcified pleural plaquing likely related to asbestos exposure, and possible early COPD.  FVC was 34 percent predicted pre-bronchodilator and 29 percent post-bronchodilator.  DLCO (SB) was 20.9 percent predicted.  The Veteran was diagnosed with asbestosis and associated chronic obstructive pulmonary disease (COPD). 

For the period prior to June 29, 2016, the Board finds that a compensable evaluation is not warranted for the Veteran's asbestosis.  Compensable evaluations are warranted for FVC or DLCO (SB) of 80 percent predicted or less, for maximum exercise capacity of 20 milliliters per kilogram per minute or less of oxygen consumption with cardiorespiratory limitation, for cor pulmonale or pulmonary hypertension, or for asbestosis requiring outpatient oxygen therapy.  The evidence weighs against such manifestations during this period.  FVC and DLCO (SB) were both measured above 80 percent predicted at the Veteran's June 2014 VA examination, and there is no evidence to contradict these findings.  Furthermore, there is no objective evidence of diminished exercise capacity, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy.  For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's asbestosis for the period prior to June 29, 2016.

The Board further finds that a 100 percent evaluation is warranted for the Veteran's asbestosis effective June 29, 2016.  On this date the Veteran reported worsening symptoms, and his primary physician noted rapidly deteriorating pulmonary function.  The physician noted 44 percent predicted DLCO (SB), which warrants an 80 percent evaluation.  The physician, however, further noted significant loss in FVC without providing a specific number.  At a subsequent January 2017 VA examination, FVC was below 50 percent and DLCO (SB) was below 40 percent, either of which independently warrants a 100 percent evaluation.  Affording all benefit of the doubt to the Veteran, the Board finds that FVC measured in January 2017 to apply to the entire period from June 29, 2016.  The Board recognizes that this interpretation suddenly increases the Veteran's rating from 0 percent to 100 percent.  Such a rating increase, however, is consistent with the private physician's June 2016 diagnosis of rapidly deteriorating pulmonary function.  For these reasons, the Board finds that a 100 percent evaluation is warranted for the Veteran's asbestosis effective June 29, 2016.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Subpleural Pulmonary Nodules

The Veteran claims service connection for subpleural pulmonary nodules.  In his January 2014 claim, he stated that his subpleural pulmonary nodules were the result of asbestos exposure.  The Board notes that as the Veteran is already service-connected for asbestosis, in-service exposure to asbestos has been established.

Service treatment records do not reflect any symptoms of or treatment for pulmonary nodules.  As discussed above, the Veteran is claiming service connection due to exposure to asbestosis and has not claimed that any nodules arose in service.

Private treatment records include an April 2012 CT angiogram of the chest showing evidence of prior asbestos exposure as well as 6 millimeter and 5 millimeter subpleural pulmonary nodules within the right lower lobe.  The radiologist recommended follow-up in 6-12 months and then at 18-24 months.  

The Veteran underwent a VA examination in June 2014.  The examiner opined that the subpleural pulmonary nodules are less likely than not related to in-service exposure to asbestos.  This opinion was based on the rationale that although asbestos exposure can cause malignancies, there is not yet evidence that these nodules are malignant.  Because they are more likely to be benign, they are less likely than not related to exposure until there is evidence of growth indicating a malignancy.

Private treatment records reflect that in June 2016 the Veteran's private treating physician noted the need to rule out lung cancer or interstitial lung disease.

VA treatment records reflect that a June 2016 CT scan showed a 4 millimeter pulmonary nodule.

The Board finds that the evidence weighs against a finding that subpleural pulmonary nodules are related to in-service asbestos exposure or otherwise related to service.  The VA examiner gave a probative explanation as to why these nodules are unlikely to be related to asbestos exposure until they can be shown to be malignant.  There is no evidence in the record to contradict the VA examiner's opinion.  For these reasons, the Board finds that the evidence weighs against a finding that subpleural pulmonary nodules are related to in-service asbestos exposure or otherwise related to service, and service connection is therefore denied.

Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability.  In his January 2014 claim, he stated that he exhibited anxiety and depression secondary to his lung health issues.

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disability.  As discussed above, the Veteran is claiming secondary service connection and has not claimed that a mental health disability arose in service.

In a January 2014 letter, the Veteran's private treating physician assistant reported that he was being treated for anxiety, insomnia, and sleep apnea and that these symptoms had been significantly exacerbated since his chest CT scan indicated abnormalities associated with possible asbestos exposure and associated risk of further lung disease.  The physician assistant opined that these findings had caused chronic stress that continued to contribute to his medical condition.

The Veteran underwent a VA examination in June 2014.  The examiner diagnosed an unspecified depressive disorder and opined that it was less likely than not related to his service-connected disability.  This opinion was based on the rationale that there was no evidence-based rationale linking depression with his medical issues, and that the Veteran presented with other life stressors that contribute to his depression.

In his September 2015 notice of disagreement, the Veteran reported episodes of panic and anxiety that make being in public difficult.

VA treatment records reflect that in June 2016 the Veteran reported panic/anxiety attacks where his heart pounds, his throat closes off, blood rushes to his head, and he sometimes sweats.  In July 2016, he underwent a mental health diagnostic interview consultation at which he reported anxiety.  He stated that he had been struggling with depression, anxiety, and panic attacks since about 2010 when he found out he had some lung damage.  He described panic attacks which he attributed to stress over his lung trouble.  He was diagnosed with generalized anxiety disorder, panic disorder without agoraphobia, unspecified depressive disorder, secondary insomnia, and possible but unlikely contribution of lung disease.  Subsequent treatment in December 2016 focused on his marital problems.

In an October 2016 statement, the Veteran reported suffering anxiety and depression about his future because of the increased likelihood that he will die of lung disease resulting of exposure to asbestos.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to a service-connected disability.  The VA examiner's opinion is more probative than the private opinion provided by the Veteran.  The examiner's opinion is based on a psychiatric evaluation and is consistent with the July 2016 VA mental health diagnostic interview consultation which found it unlikely that his lung disability was a contributing factor to his mental health disabilities.  In contrast, the private opinion was from physician's assistant at a family practice clinic with no rationale or psychiatric diagnoses.  The treatment records in the Veteran's file do not focus on his medical issues but instead focus on his marital and financial problems.  These records undermine the credibility of the Veteran's reports that his asbestosis is the main factor underlying his mental health problems.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disability is related to service or to a service-connected disability, and service connection is therefore denied.


ORDER

An initial compensable evaluation for asbestosis for the period prior to June 29, 2016, is denied.

An evaluation of 100 percent for asbestosis, for the period from June 29, 2016, is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection for subpleural pulmonary nodules is denied.

Service connection for an acquired psychiatric disability, to include anxiety and depression, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


